                                                                                     FILED 
                                                                                     CLERK 
 UNITED STATES DISTRICT COURT                                                            
 EASTERN DISTRICT OF NEW YORK                                            1:27 pm, Mar 19, 2019
                                                                                         
 --------------------------------------------------------X                   U.S. DISTRICT COURT 
 STATE ENTERPRISE RESEARCH-                                             EASTERN DISTRICT OF NEW YORK 
 INDUSTRIAL COMPLEX “PAVLOGRAD                                               LONG ISLAND OFFICE 
 CHEMICAL PLANT,”
                                                             ADOPTION ORDER
                           Plaintiff,                        18-cv-02510 (ADS) (AKT)

                  -against-

 PETROLEUM & MATERIALS LLC,

                            Defendant.
 --------------------------------------------------------X

SPATT, District Judge.

        On April 27, 2018, the Plaintiff commenced this action against the Defendants to enforce

a foreign arbitral award issued by the International Commercial Arbitration Court at the Ukrainian

Chamber of Commerce.

        On July 24, 2018, the Clerk of the Court issued a Certificate of Default, pursuant to Rule

55(a) of the Federal Rules of Civil Procedure.

        On August 8, 2018, the Plaintiff moved for a default judgment against the Defendant.

        On August 9, 2018, the Court referred this matter to United States Magistrate Judge A.

Kathleen Tomlinson for a recommendation as to whether the motion for a default judgment should

be granted, and if so, whether damages should be awarded.

        On February 12, 2019, Judge Tomlinson issued a Report & Recommendation (“R&R”)

recommending that (1) default judgment be granted in favor of the Petitioner and against

Respondent P&M; and (2) the award issued by the Arbitration Court on June 20, 2017 be

confirmed.
          More than fourteen (14) days have elapsed since service of the R&R on the Defendants,

who have failed to file an objection.

          Pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court has

reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result.

          Accordingly, the R&R is adopted in its entirety.

          Further, the Petitioner filed an Affidavit, as requested by Judge Tomlinson in the R&R,

that provides further information on interest and costs. The Petitioner requests that the Court also

award interest at nine percent per annum beginning June 20, 2017, and costs detailed in the Bill of

Costs.

          The Court further awards the Petitioner interest at nine percent per annum from June 20,

2017 and costs in the amount stated in the Bill of Costs.



SO ORDERED.

Dated: Central Islip, New York
March 19, 2019


                                                       ___/s/ Arthur D. Spatt_____
                                                         ARTHUR D. SPATT
                                                       United States District Judge
